TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00664-CV



                                   Mary Bernard, Appellant

                                                v.

                              Ian St. Michael Bernard, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 241,458-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Mary Bernard, acting pro se, filed her notice of appeal on October 17,

2011. On November 16, 2011, the Official Court Reporter for the 146th District Court of

Bell County notified this Court that appellant had not paid or made arrangements to pay for the

reporter’s record. On March 27, 2012, the clerk of this Court notified appellant by letter that

the reporter’s record was overdue and requested that she make payment arrangements for the

reporter’s record. The overdue-record notice also informed appellant that if she failed to make

payment arrangements or respond to the Court’s notice by April 6, 2012, her appeal would be

considered without a record, and she would be expected to file her brief by April 26, 2012. See

Tex. R. App. P. 37.3(c). Appellant did not respond to this notice.

               On May 5, 2012, the clerk of this Court notified appellant that her brief was overdue

and that her appeal was subject to dismissal for want of prosecution unless she filed her
brief or responded to this notice by May 15, 2012. To date, appellant has not responded to this

Court’s notice. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App.

P. 42.3(b), (c).




                                           __________________________________________

                                           Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: June 15, 2012




                                              2